Citation Nr: 0613538	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  97-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by sleep disturbance to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by night sweats to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by fatigue to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by irritability to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by problems with concentration to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1994.  He had unverified service in the Persian Gulf from 
September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in June 2003 at which time they were remanded in order to 
cure a procedural defect.  They were again before the Board 
in October 2004, when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran does not experience any disability which is 
manifested by sleep disturbance to include as due to an 
undiagnosed illness.

2.  The veteran does not experience any disability which is 
manifested by night sweats to include as due to an 
undiagnosed illness.

3.  The veteran does not experience any disability which is 
manifested by fatigue to include as due to an undiagnosed 
illness.

4.  The veteran does not experience any disability which is 
manifested by irritability to include as due to an 
undiagnosed illness.

5.  The veteran does not experience any disability which is 
manifested by problems with concentration to include as due 
to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A disability manifested by sleep disturbance was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

2.  A disability manifested by night sweats was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

3.  A disability manifested by fatigue was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  A disability manifested by irritability was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

5.  A disability manifested by problems with concentration 
was not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 1996 
rating determination, the May 1997 statement of the case, 
January 1998, January 1999, June 2004 and January 2006 
supplemental statements of the case, and the November 2002, 
July 2003, December 2004, April 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought. 

The Board also notes that the April 2006 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  The RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, by means of an April 2006 letter the 
RO furnished notice of what types of information and evidence 
was needed to substantiate his claims for service connection, 
notice of the types of evidence necessary to establish a 
disability rating for his the disabilities on appeal and 
notice of the regulations pertaining to establishment of 
effective dates for the disabilities on appeal.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claims 
based on his status as a veteran as defined by 38 C.F.R. 
§ 3.1.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination and a medical 
opinion has been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Service Connection Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection could also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  On December 27, 2001, the President signed 
into law H.R. 1291, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, 
which contains, among other things, new provisions relating 
to Persian Gulf veterans.  Section 202 of this statute 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, as well as any diagnosed illness 
that the VA Secretary determines by regulation to be service 
connected.  These changes in law became effective on March 1, 
2002.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period. 38 C.F.R. § 3.317(a)(3).  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Analysis

The Board finds that service connection is not warranted for 
any of the disabilities on appeal.  

The service medical records were negative for any of the 
issues on appeal.  In April and July 1993, the veteran denied 
problems with night sweats and fatigue.  Clinical evaluation 
of all pertinent systems found to be normal at the time of 
the May 1994 separation examination.  Additionally, the 
veteran denied having or ever having had trouble sleeping on 
a Report of Medical History he completed in May 1994.  

There is some evidence of record demonstrating that the 
veteran had complained of the presence of the disabilities on 
appeal after his discharge.  The report of an April 1995 VA 
examination indicates that the veteran complained of night 
sweats which began in 1991.  He also reported being irritable 
and unable to concentrate.  The pertinent impressions were 
night sweats, irritable, and impaired concentration.  At the 
time of VA examinations which were conducted in May 1998, the 
veteran reported the presence of general fatigue, 
difficulties with concentration and problems sleeping.  The 
pertinent diagnosis was fatigue secondary to sleep 
disturbance instead of undiagnosed illness.  The veteran also 
testified at a local RO hearing that he had problems sleeping 
beginning in 1993.  He and his wife testified that he had had 
night sweats.  The veteran also testified to the presence of 
problems with fatigue, irritability and difficulty with 
concentration.  

Significantly, the Board notes that, at the time of the most 
recent VA examination which was conducted in July 2005, the 
veteran indicated that he no longer had any pertinent 
complaints.  He denied having problems with sleep 
disturbance, night sweats, fatigue, irritability or a lack of 
concentration.  The veteran reported that he initially 
experienced this symptomatology in 1990 or 1991 but he 
related them to an irregular work schedule.  He indicated 
that, once he moved and was divorced, he had not significant 
problems with night sweats, fatigue, irritability or lack of 
concentration.  The veteran reported he continued to have 
problems with sleep disturbance but that was something he 
attributed to headaches job schedule where he worked from 
7:30 pm to 8:00 am.  The diagnoses from the examination were 
that the veteran did not currently suffer objective or 
verified indications of disabilities manifested by sleep 
disturbance, night sweats, fatigue, irritability or lack of 
concentration.  It was noted in the examination report that 
the veteran was not aware that the current appeal was still 
active and indicated that he was not seeking additional 
service connection.  

The veteran has not withdrawn his appeal, and the Board 
therefore proceeds with a merits decision.  The Board finds 
that service connection is not warranted for any of the 
disabilities on appeal as the most recent evidence of record 
demonstrates that the veteran does not experience any such 
disability.  He has apparently reported that he no longer has 
any signs or symptoms of the claimed disabilities, and a 
trained medical examiner has reported that no evidence of any 
of the disabilities was detected on examination.  Current 
disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently adjudicated by this appeal.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


